Military pay ,• retired pay (nondisability); computation of pay; Reserve officers retired as enlisted men. — Plaintiff, who held a Reserve commission, was retired from the Air Force as an enlisted man under section 4 of the Act of October 6, 1945, 59 Stat. 538, 10 U.S.C. § 948. He sues to recover the additional retired pay he claims he is entitled to based on his Reserve officer commissioned rank, citing section 203 (a) of the Act of June 29, 1948, 62 Stat. 1081, 1085. Defendant urged that section 203(a) applies to individuals retired as officers and not to individuals retired as enlisted men until they have completed 30 years of service. The case came before the court on plaintiff’s motion for summary judgment and defendant’s cross-motion for judgment on the pleadings. Upon consideration thereof, together with oral argument of counsel, the court concluded on the basis of its decision in Guy Taylor v. United States, 143 Ct. Cl. 125, that plaintiff was not entitled to recover and it was ordered on December 14, 1961, that the petition be dismissed.